Title: To Thomas Jefferson from William Lewis, 1 April 1791
From: Lewis, William
To: Jefferson, Thomas


Philadelphia, 1 Apr. 1791. Acknowledges his of yesterday. Getting laws required by that of 12 Aug. last borders on the impossible, otherwise TJ would have had no further trouble. He sent to TJ at New York by Timothy Hurst a folio volume of all laws enacted in Pennsylvania before Revolution, except those repealed or expired, together with 14 pamphlets containing all between 1 Oct. 1781 and 30 Nov. 1784. These, added to such as TJ had before, were all up to 22 Sep. 1785 and all he could procure. He has no note of what he later sent, but is glad to know they are brought up to 1790 “because I verily believe it to be utterly impossible for any person to collect a complete sett of the Laws in the whole city. I have several times applied to the Printer of our Laws; I have prevailed on the Speaker of the General Assembly to direct the Clerks to search among all the Laws and Minutes of the Legislature and I have applied to several of my Friends … most likely to have such as you wanted, and … there still remained a Deficiency. If therefore you will please to send me such as you have … not bound, I will compleat your sett from my own, have them bound, and my Index copied at the End of them by one of my Clerks… . I know of no other way by which you can be supplied, and the inconvenience to me will be but trifling till I can replace them in some way or other.—Although the Index to my sett may not be so good as you might make, it is perhaps better than your Clerks would be able to furnish.”
